DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022, 06/16/2022, 07/11/2022, 08/11/2022, 08/29/2022, and 09/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 06/16/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS contains Non-Patent Literature (NPL) that lacks corresponding information.  The cited NPL lists the title and number of pages, however, proper listing of NPL requires the publisher, author (if any), title, relevant pages, and date and place of the publication.  See MPEP § 609.01.  For example, a listing of the number of pages of the document is not sufficient to “relevant pages”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 08/11/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  As per document 21, “Tivo RCA PTV guide”, the provided document is blank.



Double Patenting
Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pre-grant publication claims 1 and 3-5 of copending Application No. 15/986489 in view of Lambrechts et al. (U.S. 6,909,378 B1).  The claims of the present invention and the co-pending application are both drawn to a media device and non-transitory computer readable media, respectively, for causing a plurality of interactive prompts to be displayed in a display device, repeatedly causing a code data associated with a brand to be provisioned on the controlling device, causing an interactive prompt to be displayed, repeated provision of code data on the controlling device, and causing a device to perform an observable action in response to the provisioned code data.  The copending Application does not explicitly claim a first communication interface, a second communication interface, and the step of causing a setup communication to be transmitted to the controlling device.  As per the first and second communication interfaces, the first controllable appliance is capable of receiving and sending signals, and therefore it would have been obvious to one of ordinary skill in the art for the first controllable applicant to have a first and second communication interface for facilitating the reception and transmission, respectively, of the signals.  As per the limitation of causing a setup communication to be transmitted to the controlling device, Lambrechts teaches transmitting codes stored on a PC to a universal remote control/controlling device (see Lambrechts, Fig. 3, Col. 5, Lines 21-30 and Lines 36-50).  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the co-pending application claims to include the teachings of Lambrechts.  The motivation would be to allow for programming of a universal remote control even if the applicant to be controlled is not physically present (see Lambrechts, Col. 1, Lines 52-58).
Claim 1 of the present invention is further provisionally rejected in view of Claim 3 of the co-pending application in view of Lambrechts.
Claim 2 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches a video recorder (VCR) device that is capable of providing video (see Lambrechts, Col. 6, Lines 42-45).
Claim 3 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches a set-top box (see Lambrechts, Col. 6, Lines 51-54).
Claim 4 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches the universal remote control having prestored command codes in a read-only memory (see Lambrechts, Col. 2, Lines 22-25).
Claim 5 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches that the command codes are downloaded from a remote database (see Lambrechts, Col. 5, Lines 9-12).
Claim 6 of the present invention is further provisionally rejected in view of Claim 4 of the co-pending application.
Claim 7 of the present invention is further provisionally rejected in view of Claim 5 of the co-pending application.
Claim 8 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches that the universal remote control can be programmed to control multiple devices, including TVs (see Lambrechts, Col. 3, Lines 57-59).
Claim 9 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches that the universal remote control can be programmed to control multiple devices, including TVs (see Lambrechts, Col. 3, Lines 57-59).
Claim 11 of the present invention is further provisionally rejected in view of Claim 1 of the co-pending application in view of Lambrechts.  Lambrechts teaches the use of infrared (IR) receivers (see Lambrechts, Col. 1, Lines 10-12) and infrared (IR) transmitters (see Lambrechts, Col. 6, Lines 51-54).
This is a provisional nonstatutory double patenting rejection.

Claims 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pre-grant publication claims 1 and 3-5 of copending Application No. 15/986489 in view of Lambrechts et al. (U.S. 6,909,378 B1), in view of Allport (U.S. 6,097,441).
As per claim 10, the co-pending application in view of Lambrechts does not teach the use of radio frequency receivers and radio frequency transmitters.  Allport teaches the use of RF wireless communications for a remote control (see Allport, Col. 10, Lines 15-21).  It would have been obvious to one of ordinary skill in the art to modify the claims of co-pending application in view of Lambrechts with the teaching of Allport.  The motivation would be to utilize the advantages of RF communication, which include better range, data transmission, and the advantage of not requiring line of sight to function (see Allport, col. 10, Lines 21-35).  
As per claim 12, the co-pending application in view of Lambrechts does not teach the controlling of volume.  Allport teaches the controlling the volume of a TV (see Allport, Col. 10, Lines 38-40).  It would have been obvious to one of ordinary skill in the art to modify the claims of co-pending application in view of Lambrechts with the teaching of Allport.  The motivation would be to utilize the advantages of RF communication, which include better range, data transmission, and the advantage of not requiring line of sight to function (see Allport, col. 10, Lines 21-35).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683